ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
PDI - HSW Joint Venture                      )       ASBCA No. 59720
                                             )
Under Contract No. N62742-09-C-1308          )

APPEARANCES FOR THE APPELLANT:                       Nicholas A. Merrell, Esq.
                                                     Sergey A. Rudin, Esq.
                                                      Varela, Lee, Metz & Guarino, LLP
                                                      San Francisco, CA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Anthony K. Hicks, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 19 November 2015



                                                  ~~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59720, Appeal of PDI - HSW Joint
Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals